ROGERS, Circuit Judge.
I concur in the conclusion that the decree must be reversed. The jurisdiction of the admiralty courts is restricted to maritime subjects. The contract involved is plainly a contract of sale. For a contract to fall within the admiralty jurisdiction, it must concern transportation by sea, relate to navigation or *198maritime employment, or be one of navigation and commerce on navigable waters. And the contract here does not come under any of these heads. The rule is settled that contracts for building a ship, or contracts for selling a ship, are not maritime contracts, and within the jurisdiction of the admiralty.
I also agree that courts of admiralty, having obtained jurisdiction, do not dispose of nonmaritime subjects, after the manner of courts of equity, for the purpose of doing complete justice. While admiralty courts act as courts of equity so far as their powers go■, their powers are limited to maritime contracts or transactions, and they have no general jurisdiction to administer relief as courts of equity, or to administer. complete relief. They differ, too; from the equity courts, in that they do not undertake to- determine equitable rights.
I desire, however, to withhold any expression of opinion concerning certain cases referred to in the above opinion, and which do not seem to me to be involved in the matter now before the court.